DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Benintendi on 19 April 2022.

The application has been amended as follows: 
Claim 1 line 14, “between and within a radial extent of adjacent”
Claim 10 line 12, “[[integrated]]unitary”

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments accompanying the amendments both as filed and with the Examiner’s Amendments were sufficient to overcome the prior art.  Applicant’s arguments on page 6 of their response set forth their interpretation of the new limitations, and with the addition of the radial extent language, that fixes the location of the fastening holes to be both circumferentially between the locking holes, and that the fastening holes are located in the same radial area as the locking holes as seen in Fig 2.  In essence having the fastening holes fall in the radial space defined by the radially most inner point of the locking holes and the radially most outer point of the locking holes.  
In regards to the change in claim 10, Applicant had used the word “integrated”.  During the interview the Examiner took the position that the word “integrated” could mean that there are multiple parts that are now integrated together as a unit, whereas Applicant through arguments was interpreting the word “integrated” to mean that all the parts were one unitary part.  Language was changed to better reflect Applicant’s intent and their invention.  The unitary language implies that it is all a single unitary part not made up of smaller separable parts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FOUNTAIN whose telephone number is (571)272-6025. The examiner can normally be reached M-F 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON FOUNTAIN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745